Citation Nr: 0919521	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-03 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic low back pain with small L5-S1 disc herniation.  

3.  Entitlement to an effective date prior to December 2, 
2004 for the grant of service connection for chronic low back 
pain with small L5-S1 disc herniation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 2002 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in March 2009.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will inform the Veteran if any further action is required on 
his part.  


FINDINGS OF FACT

1.  The service-connected chronic low back pain with small 
L5-S1 disc herniation is not manifested by forward flexion of 
the thoracolumbar spine of 30 degrees or less, ankylosis, 
bowel or bladder dysfunction, or neurological impairment nor 
is there evidence that the Veteran's low back disability has 
been productive of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
prior year.

2.  There is no formal or informal claim of entitlement to 
service connection for a low back disability which was 
received prior to December 2, 2004 .  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic low back pain with small L5-S1 disc herniation 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5243 (2008). 

2.  The criteria for assignment of an effective date prior to 
December 2, 2004, for the grant of service connection for 
chronic low back pain with small L5-S1 disc herniation have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In the current case, the Veteran is challenging the initial 
disability evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

With regard to the increased rating claim, the Board finds 
that, despite the Veteran's protest, he has been provided 
with an adequate VA examination.  A review of the most recent 
VA examination which was conducted in July 2008 demonstrates 
that sufficient evidence was obtained upon which to 
accurately rate the back claim.  The Veteran's subjective 
history and complaints were recorded and objective findings 
were made which included range of motion testing which took 
into account pain on use and during flares.  While the 
Veteran has alleged that the report was inaccurate, he has 
not indicated what part of the report was inaccurate.  The 
Board's review of the document does not persuade the Board 
that there is any problem with the examination report nor 
does it seem as if information was reportedly inaccurately.  

With regard to the earlier effective date claim, resolution 
of the claim for earlier effective dates depends primarily on 
establishment of the date entitlement was shown.  To the 
extent necessary, all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Entitlement to an initial rating in excess of 20 percent for 
chronic low back pain with small L5-S1 disc herniation 

In December 2004, the Veteran submitted a claim of 
entitlement to service connection for a low back disability.  
In March 2005, the RO granted service connection for chronic 
low back pain with a small L5-S1 disc herniation and assigned 
a 10 percent disability evaluation effective from December 2, 
2004.  The Veteran appealed the initial disability evaluation 
assigned for his service-connected back disability.  In 
February 2006, the RO granted an increased rating to 20 
percent for the service-connected back disability effective 
from December 2, 2004.  The Veteran has not indicated that he 
is in agreement with the disability evaluation assigned by 
the RO in February 2006.  The issue remains on appeal.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

For the entirety of the appeal period a 20 percent evaluation 
has been assigned for chronic low back pain with small L5-S1 
disc herniation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  The Veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.  

The Schedule for Rating Disabilities indicates that disorders 
of the spine are rated under Diagnostic Codes 5235 to 5243 
using a General Rating Formula for Diseases and Injuries of 
the Spine.  Diagnostic Code 5243 is used for the evaluation 
of intervertebral disc syndrome.  

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 20 
percent evaluation is for assignment when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or with a combined range of 
motion not greater than 120 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. 

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, whichever results in the higher rating.  The 
formula for rating intervertebral disc syndrome based upon 
incapacitating episodes provides for a 10 percent evaluation 
with incapacitating episodes having a total duration of at 
least one week, but less than two weeks during the past 
twelve months; a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

Factual Background

Private clinical records dated in 2004 document complaints of 
back pain and some restriction in the range of motion at the 
end points.  The actual restriction in the range of motion is 
not quantified.  

In February 2004, the Veteran complained of intermittent back 
pain which did not radiate down the legs.  He denied urinary 
complaints but did occasionally experience back spasms.  

In April 2004, the Veteran complained of increasing low back 
pain with intermittent tingling and numbness in both legs.  
He reported that his back would lock up.  He denied bowel or 
bladder dysfunction.  He reported muscle spasm.  It was noted 
that the Veteran had a good range of motion but with 
increased pain.  

An April 2004 Magnetic Resonance Imaging (MRI) examination of 
the back revealed a small central L5-S1 disc protrusion.  The 
document was annotated to indicate that the findings were 
minimal and clinically not relevant.  

In June 2004, a private physician wrote that he had been 
treating the Veteran for discogenic back pain with L5-S1 
herniation.  The author wrote that the Veteran was restricted 
in that he could not lift more than 50 pounds and he should 
avoid repetitive back work as well as running and hiking.  

In July 2004, a chiropractor wrote that he had been treating 
the Veteran for lower back and leg pain since March 2004.  It 
was noted that the Veteran had spinal subluxations at L4/L5 
and L/5-S1 compromising the sciatic nerve roots.  It was 
noted that the Veteran had debilitating spasms.  

In January 2005, the Veteran complained of chronic low back 
pain.  Physical examination revealed that forward flexion and 
extension were good.  Rotational movement was also good.  The 
clinician noted that the Veteran was limited in his 
activities due to chronic low back pain.  He was capable of 
lifting 20 pounds and could occasionally engage in bending, 
squatting and kneeling.  

A VA spine examination was conducted in February 2005.  The 
Veteran reported constant back pain as well as a radiating 
pain, tingling and numbness/weakness which goes down into his 
knees and ankles.  Activity increased the pain.  Physical 
examination revealed the Veteran could accomplish forward 
flexion to 75 degrees.  The motion was limited by pain but 
not muscle weakness or incoordination.  Rotation was to 60 
degrees bilaterally.  Lateral bending was to 30 degrees 
bilaterally.  The impression was chronic low back pain and 
small L5-S1 disc herniation abutting the S1 nerve roots 
bilaterally.  The examiner wrote that the Veteran was unable 
to perform a job which required bending or heavy lifting.  
The pain decreased the Veteran's quality of life because of 
work limitations, limitations in physical interactions with 
his son and limitation of participation in social team 
sports.  

The most recent VA examination was conducted in July 2008.  
The Veteran reported worsening back symptoms of low back pain 
with stiffness with intermittent daily exacerbations as often 
as three to four times daily.  The Veteran also reported 
occasional radiation of pain down the bilateral lower 
extremities but had no known paresthesia.  The pain was 
aggravated by motion.  He denied any sensory loss or motor 
symptoms (weakness) and he also denied bowel, bladder 
involvement/ incontinence.  The pain had decreased his 
quality of life but did not bother him at night.  He reported 
difficulty with his activities of daily living due to back 
pain.  He also had difficulty with prolonged sitting, 
standing, ambulation and driving.  He also experienced 
difficulties at his job due to chronic low back pain and 
stiffness.  Flares of pain occurred daily resulting in 
worsening back pain and stiffness and spasm lasting two to 
four hours.  Flares did not result in any additional 
limitation of motion.  The flares were never to a great 
extent incapacitating or limiting in activities of daily 
living.  

Physical examination failed to reveal any muscle spasm.  No 
ankylosis was present but tenderness was present.  Flexion 
was to 0 to 90 degrees with pain beginning at 90 degrees.  It 
was noted that the Veteran was observed previously to be able 
to bend and remove his shoes with his spine flexed more than 
90 degrees without any obvious discomfort but while 
performing formal range of motion testing, the Veteran 
complained a lot about back discomfort.  Extension of the 
spine was 0 degrees to 30 degrees with pain beginning at 30 
degrees.  Lateral flexion was from 0 to 30 degrees 
bilaterally.  Lateral rotation was from 0 to 45 degrees 
bilaterally.  The examiner noted the presence of an 
exaggerated painful response to stimulus that was not 
reproduced when the same stimulus was given later.  

The Veteran informed the examiner that he had been employed 
for nine or ten years and had not lost any work during the 
last 12 month period.  The diagnosis was chronic low back 
pain secondary to lumbar strain/degenerative disc disease of 
a musculoskeletal etiology with subjective radicular symptoms 
of radiating pain.  The examiner wrote that there was no 
evidence of radiculopathy or myelopathy or other spinal 
involvement or neurologic/acute nerve root impingement 
complications or intervertebral disc syndrome noted.  There 
was no evidence of spinal ankylosis.  The examiner found that 
the Veteran had greatly preserved thoracolumbar spine 
function and range of motion.  The only limitation in the 
range of motion was a subjective complaint of mild non-
specific discomfort only at the extremes of flexion and 
extension.  The Deluca criteria were completely negative.  
There was no additional loss of motion with repetitive use 
secondary to fatigue, pain, or lack of endurance.  Increasing 
obesity was found to be contributing further to the lumbar 
sprain/strain.  Occupational effects were significant as the 
Veteran had to be assigned to different work duties.  

Analysis

Evaluating the evidence in light of the pertinent rating 
criteria, the Board must conclude that an increased 
evaluation is not warranted at any time during the appeal 
period.  Specifically, there is no evidence that the 
Veteran's forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less.  The greatest level of 
restriction in flexion was that shown at the time of the 
February 2005 VA examination when flexion was limited to 75 
degrees.  At the time of the most recent VA examination in 
July 2008, the Veteran could flex his back to 90 degrees.  
Moreover, neither favorable nor unfavorable ankylosis of the 
entire thoracolumbar spine is shown by the evidence.  The 
examiner who conducted the July 2008 VA examination 
specifically indicated that there was no ankylosis of the 
spine and there was no other evidence of such a finding.  
Physical examination has consistently demonstrated that the 
Veteran was able to move his spine albeit with some pain.  
The Board finds that, during the appeal period, there is no 
indication that the Veteran has had any associated bowel or 
bladder impairment that would warrant a separate evaluation.  
He has consistently denied these problems when questioned by 
clinicians at the time of the VA examinations and when 
receiving treatment.  

The Board has also considered whether an increased evaluation 
is warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  While the Veteran 
has alleged that he experiences some radiating pain at times, 
these allegations have not been objectively confirmed.  The 
examiner who conducted the most recent VA examination 
specifically wrote that the Veteran had subjective radicular 
symptoms but there was no evidence of radiculopathy, 
myelopathy, other spinal involvement, or neurologic/acute 
nerve root impingement complications.  No health care 
provider has determined that the Veteran experiences a 
separate neurological disability related to the lumbar spine.  
While the Veteran is competent to report on symptomatology he 
experiences, he is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His 
opinion as to the existence and etiology of a separate nerve 
disorder is outweighed by the healthcare professionals' 
determination that there was no such disability.  In this 
case, competent medical evidence is more probative than 
competent lay evidence.  

Also pertinent in this case is whether an increased 
evaluation is warranted under the criteria for intervertebral 
disc syndrome used for evaluating incapacitating episodes.  
However, the Veteran's low back disability has not been shown 
to have resulted in incapacitating episodes (requiring bed 
rest/treatment prescribed by a physician) having a total 
duration of at least four weeks, but less than six weeks 
during the past twelve months.  In this regard, there is no 
evidence of record which indicates that the Veteran has ever 
been prescribed bed rest by a physician to treat his back 
disability at any time during the appeal period.  As such, an 
increased evaluation for incapacitating episodes under 
Diagnostic Code 5243 is not warranted.

The evidence reflects the Veteran has consistently complained 
of pain and limitation of motion associated with his low back 
disability and has described significant restriction on 
activities.  While the Board acknowledges that the Veteran 
has significant pain which limits his activities; this 
limitation does not more nearly approximate any of the 
criteria consistent with the assignment of an increased 
evaluation.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The range of 
motion testing utilized by the Board takes into account 
painful motion.  The examiners who conducted the February 
2005 and July 2008 VA examinations determined when motion was 
painful and these were the results utilized by the Board in 
arriving at this decision.  Furthermore, the examiner who 
conducted the most recent VA examination determined that 
there would be no additional limitation in motion due to pain 
on use or during flares.  Therefore, as the 20 percent 
evaluation assigned contemplates the effects of the Veteran's 
complaints of pain and functional impairment, an increased 
evaluation based primarily on pain is not warranted.  38 
C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca v. Brown, 
8 Vet. App. 202 (1995)

The Board finds that an increased rating is not warranted at 
any time during the appeal period.  A "staged" rating is 
not appropriate in the current case.  

The preponderance of the evidence is against the Veteran's 
claim for an increased evaluation for a low back disorder.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition, the evidence does not reflect that the schedular 
criteria are inadequate to evaluate the Veteran's disability 
of the lumbar spine.  In that regard, the record does not 
reflect that the Veteran's disability of the lumbar spine has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation), 
necessitated frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  No periods of hospitalization 
due to the Veteran's service-connected disability are noted 
during the appeal period.  The Veteran has changed jobs but 
has remained employed during the appeal period.  In light of 
the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Entitlement to an effective date prior to December 2, 2004 
for the grant of service connection for chronic low back pain 
with small L5-S1 disc herniation

The Veteran has claimed entitlement to an effective date 
prior to December 2, 2004, for the grant of service 
connection for chronic low back pain with a small L5-S1 disc 
herniation.  

The Veteran testified before the undersigned that he 
submitted a claim of entitlement to service connection for a 
back disability in July 2004.

Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
based on a claim for service connection or a reopened claim 
will be the "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Analysis

On December 2, 2004, a VA Form 21-526 claiming entitlement to 
service connection for a low back disability was received at 
the RO.  In the current case, the RO assigned the effective 
date of December 2, 2004 for the grant of service connection 
as that is the date of receipt of the Veteran's claim for 
that benefit.  

The Veteran has argued that he submitted an application for 
compensation for his back in July 2004.  A review of the 
claims file demonstrates, however, that no formal or informal 
claim was received from the Veteran, for any disability, 
prior to December 2004.  The application which was received 
in December 2004 was annotated to indicate that it was signed 
on July 30, 2004.  This annotation does not change the fact 
that the earliest the claim was received was in December 2004 
as evidenced by the VA date stamp.  

The Veteran has not submitted any persuasive evidence 
demonstrating that a claim of entitlement to service 
connection for a low back disability was received by VA prior 
to December 2004.  

In December 2004, the Veteran submitted a document requesting 
that his claim be expedited "due to the misplacement of 
[his] original application dated 7/30/2004."  This 
allegation of a prior submission does not change the fact 
that an actual formal or informal claim for a back disability 
was not received by VA prior to December 2004.  

The Veteran's representative testified before the undersigned 
in March 2009 that the Veteran's claim of entitlement to 
service connection for back problems was sent to VA in July 
2004.  The representative did not have a copy of a cover 
letter indicating that he sent the claim in July 2004.  He 
had progress notes indicating that the claim was a second 
submission but no other evidence to support this.  He did not 
have any other evidence documenting that the Veteran's claim 
was sent to VA prior to December 2, 2004.  

The Board finds there is no objective evidence to support the 
Veteran's allegation that he submitted a claim of entitlement 
to service connection for a back disability in July 2004.  
The first evidence of record documenting a claim for 
compensation for a back disorder is VA Form 21-526 which was 
received by VA on December 2, 2004.  This is the date the RO 
assigned as the effective date for the grant of service 
connection for the back disability.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling all forms submitted by the 
Veteran including that the document was date stamped by VA on 
the date of receipt.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  However, the Veteran's 
submissions of VA Form 21-526 which was purportedly signed in 
July 2004 but which does not have a date stamp showing its 
receipt at a VA office does not constitute the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Before the RO can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  None of the evidence of record prior to December 2, 2004 
identified a benefit sought or any intention on the part of 
the Veteran to seek service connection for a low back 
disability.

In light of this fact, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In making the above determination, the Board has considered 
the Veteran's statements regarding the filing of his claim.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that the Veteran's statements are probative 
of the determination of the date he signed the form; however, 
it is the receipt of the claim for service connection that is 
dispositive on this issue.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
earlier effective date for chronic low back pain with small 
L5-S1 disc herniation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 20 percent for chronic low 
back pain with small L5-S1 disc herniation is denied.

An effective date prior to December 2, 2004, for the grant of 
service connection for chronic low back pain with small L5-S1 
disc herniation is denied.


REMAND

With regard to the claim of entitlement to service connection 
for hearing loss, the Board notes that the claim was 
originally denied in November 2005.  The Veteran did not 
appeal the denial of service connection for hearing loss and 
this decision became final.  In May 2008, the claim was 
readjudicated based on receipt of service treatment records 
and denied.  The Veteran has submitted a notice of 
disagreement with the May 2008 denial of service connection 
for hearing loss.  In general, unappealed RO rating decisions 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 
12 Vet. App. 22 (1998).

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.

In the current case, the appellant has not been provided with 
a letter which complies with the holding in Kent.  The 
appellant has not been informed of the basis for the prior 
denial of service connection for hearing loss and also was 
not provide an accurate statement as to what information 
would allow the claim to be successfully reopened.  A remand 
is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has received 
all proper notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The AMC/RO must send the 
Veteran notification that articulates the 
basis of the last final denial of his 
hearing loss claim; notifies the Veteran 
of the evidence and information necessary 
to reopen his claim; and notifies the 
Veteran of the evidence required to 
establish entitlement to his underlying 
service connection claim for hearing 
loss.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, he and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


